Title: Board of Visitors, University of Virginia, 10 July 1828
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                [July 10, 1828]
                            
                        
                        At a meeting of the Rector and Visitors of the University of Virginia, held at the University on the tenth
                            day of July 1828, at which were present, James Madison, rector, James Monroe, James Breckenridge, Chapman Johnson, John H.
                            Cocke and William C. Rives.
                        Various letters from, and recommendations of, candidates for the Professorships of Antient Languages and of
                            Natural Philosophy, were taken into consideration.
                        Under the resolution to that effect, passed at the meeting in July 1827, three reports were handed in, from
                            the chairman of the Faculty during the period of the Session ending in December 1827.
                        In the afternoon, the Board attended the examination.
                        
                            
                                
                            
                        
                    